Citation Nr: 1236962	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-04 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1959 to June 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2009, the appellant and his wife presented testimony at a personal hearing conducted at the Detroit RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The appellant has asserted that he has had vertigo and ringing in his ears since service.  See June 2008 statement; August 2009 RO Hearing.  The issue of vertigo is a separate issue from his tinnitus claim, which has not been specifically addressed by the RO.  The issue of entitlement to service connection for vertigo, to include as secondary to tinnitus, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and credible lay evidence of record demonstrates that the appellant's tinnitus is related to active duty.


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

The claim for service connection for tinnitus is granted in the Board's decision below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

II.  Service Connection Legal Criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

III.  Analysis

The appellant contends that he incurred tinnitus during active duty as a result of exposure to noise in service, and that he has had it ever since separation from service.  Based on a review of the record, the Board finds that the evidence demonstrates that the appellant incurred tinnitus during active duty.

An April 2008 audiological examination report reflects that the appellant reported having tinnitus.  The appellant stated that he constant bilateral tinnitus, mostly in the right, with varying intensity.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Ringing in the ears is a symptom capable of lay observation.  Consequently, the Board finds that the evidence shows that the appellant has a current bilateral tinnitus disability, satisfying the first element of a service connection claim.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  Service treatment records are negative for evidence of tinnitus, but the appellant has stated that he was exposed to loud noise during active duty service.  In a June 2008 statement, the appellant reported that he was exposed to almost continuous high frequency engine noise from generators.  He reported that he was also exposed to many hours of small arms fire and artillery detonations and detonations from other ordinances.  He stated that he was exposed to rocket blasts while assigned to aircraft artillery units in training.  At an August 2009 RO hearing, the appellant stated that he was assigned to a forward company in Vietnam and was exposed to incoming rounds of mortar.  (August 2009 RO Hearing Transcript (Tr.) at 2)  He also testified that while he was in Korea, he had to stand right next to a generator and hold the emergency fire buttons up so the generator would never shut down.  (Tr. at 3)  The appellant's DD Form 214 reflects that his primary military occupational specialty (MOS) was power station operator and his secondary specialty was electrician.  The DD Form 214 also reflects that he served in Vietnam from May 1966 to February 1967.  The appellant is competent to report symptoms capable of lay observation.  As the appellant's statements are consistent with the places, types, and circumstances of with the appellant's service, the Board finds the statements to be credible.  Based on this history, the Board finds the appellant was likely exposed to loud noise in-service.  

For service connection to be granted, competent and credible evidence must show that the appellant's current tinnitus is at least as likely as not attributed to service.  As noted above, the appellant's service treatment records are negative for symptoms of tinnitus or ringing in the ears.  In a June 2008 statement, the appellant stated that he was treated for inner ear pain, vertigo, and severe ringing in the ears at the Main Dispensary in Schofield Barracks, Hawaii.  The appellant's service treatment records indicate he was treated for inner ear pain and dizziness, but there is no indication he was treated for ringing in his ears.  

An August 2001 private treatment report, which pre-dated the appellant's claim by six years, indicates that the appellant reported that he had ringing in his ears.  The record does not indicate how long the appellant had experienced ringing in his ears.  In the June 2008 statement the appellant indicated that since service, the ringing in both of his ears has increased to almost continuous.  At the August 2009 hearing, the appellant stated that he experienced ringing in the ears in Vietnam.  (Tr. at 2)  He stated that he could not hear for about 3 days after hitting a landmine.  However, he stated he did not go to the doctor.  Id.  His wife testified that the appellant complained of tinnitus in his letters while he was in Vietnam.  (Tr. at 3-4)  The appellant stated that the ringing has become more predominant the older he gets.  (Tr. at 9)  As noted above, at the April 2008 VA audiological examination, the appellant reported that he had constant ringing in both eras, most the right of varying intensity.  At an April 2008 VA medical examination, the appellant reported that the date of onset of his hearing loss and tinnitus was 1967.  The appellant reported that the symptoms had gotten progressively worse.  

The April 2008 VA examiner found that it was less likely as not that the appellant's tinnitus was due to exposure to noise during military service.  In the rationale, the VA examiner noted that several medical service records showed normal hearing levels on several audiometric tests and there was no evidence of hearing loss during military service or at separation.  As the VA examiner's rationale did not directly address tinnitus, the VA examination is inadequate and has no probative value.

As noted above, if there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage, 10 Vet. App. at 495-498.

The Board observes that the appellant is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing tinnitus during or since service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The appellant has reported a continuity of symptoms since active duty service with respect to his tinnitus.  While the Board acknowledges the absence of medical evidence directly supporting his assertions of tinnitus during service or during the intervening years following service, this does not in and of itself render his statements incredible; rather, such absence is for consideration in determining his credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Significantly, there is no evidence of record contradicting the appellant's assertion that the tinnitus began in service.  Although the appellant's service treatment records do not reference any complaints of tinnitus, the appellant has consistently reported that he has had symptoms of tinnitus since service.  His wife also testified that the appellant complained of tinnitus while he was in Vietnam.  The appellant asserted that he reported ringing in his ears in service in a June 2008 statement, and his service treatment records do not reflect that he reported this symptom.  However, as noted above, the absence of records does not mean that his assertion that he has had tinnitus since service is not credible.  The August 2001 private treatment record, dated several years prior to his claim for benefits, indicated that the appellant reported having ringing in his ears.  As the appellant is competent to report having experienced symptoms of tinnitus since service, and his assertion is not contradicted by the evidence of record, the Board finds him credible in this regard.  As the appellant's statements establish a nexus linking his tinnitus to active duty service, all the elements necessary for establishing service connection are therefore met.  Although the April 2008 VA examiner found that the appellant's tinnitus was less likely as not caused by or a result of noise exposure during his active military service, the VA examiner did not address the appellant's tinnitus in the rationale, including the appellant's statements regarding continuity of symptoms.  The rationale was thus inadequate.  Resolving the benefit of the doubt in the appellant's favor, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral tinnitus is granted.


REMAND

The appellant contends that he has bilateral hearing loss as a result of exposure to loud noise in service.  The appellant stated that he was exposed to high frequency engine noise from generators in addition to small arms fire and artillery detonations.  

The appellant's hearing was evaluated at VA examinations in April 2008.  An April 2008 VA audiological examination found that the appellant had bilateral sensorineural hearing loss.  The VA audiological examiner found that the appellant's hearing loss and tinnitus were less likely as not caused by or a result of prolonged exposure to high frequency engine noise from generators and exposure to small arms fire and artillery detonations.  In the rationale, the VA examiner noted that service medical records showed normal hearing levels on several audiometric tests.  The VA examiner stated that there was no evidence of hearing loss during military service or at separation, therefore, it was less likely as not that the appellant's current hearing loss and tinnitus were due to exposure to noise during military service.  

The Board finds that the April 2008 VA examiner's rationale is inadequate.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The appellant's March 1979 discharge examination report reflects that he had hearing of 25 decibels at 4000 Hertz in the left ear, indicating he had some degree of hearing loss for VA purposes.  A March 1972 examination report indicated that the appellant had hearing of 25 decibels at 4000 Hertz in the right ear and 25 decibels at 500 Hertz in the left ear.  Although the appellant's entrance examination report is not in the claims file, the appellant's hearing was normal in a June 1962 service treatment record.  The VA examiner did not consider the threshold shift in the appellant's hearing during service or the fact that he had some degree of hearing loss in the left ear upon discharge from service.  Thus, the rationale was inadequate.

In addition, the appellant's service treatment records reflect that he was treated for ear infections and had several complaints of earaches during service.  The appellant reported having had bleeding in his ears at the August 2009 RO hearing.  (Tr. at 5)  An August 1964 service treatment record indicated the appellant had a hemorrhagic right tympanic membrane.  Despite the evidence in his service treatment records, the VA examiner did not indicate whether the appellant's current hearing loss disability is related to his ear infections or complaints of ear pain in service.  As the VA examiner did not consider that the appellant had some degree of hearing loss at his discharge from service, address whether he had a threshold shift in hearing during service, or consider the appellant's reports of earaches and ear infections during service, the Board finds that the April 2008 VA audiological examination report is inadequate.  If VA provides the claimant an examination in accordance with the duty to assist, the examination must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a new VA examination is necessary.

The Board notes that the appellant was also seen by a physician in April 2008 who found that hearing loss was at least as likely as not caused by or a result of acoustic trauma.  The VA physician's rationale for the opinion was "clinical experience" and "medical textbooks."  As the physician did not fully explain the rationale for his opinion, the opinion is also inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA clinician with appropriate expertise to provide an opinion as to whether the appellant's bilateral hearing loss is at least as likely as not (meaning likelihood of at least 50%) related to service.

The examiner should note that the appellant's March 1979 discharge examination report reflects that the appellant had some degree of hearing loss for VA purposes in the left ear under Hensley.  

The VA examiner should also address the appellant's shifts in hearing and his complaints of earaches and ear infections during service.  

The VA examiner should also assume that the appellant was exposed to loud noise in service, including generators, small arms fire, artillery and rocket blasts.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

If the clinician determines that a VA audiological examination is necessary such should be accomplished.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


